DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-54 of USPAT 11257250 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because USPAT 11257250 B2 claims include all of the limitations of the instant application claims. USPAT 11257250 B2 claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims of Application USPAT 11257250 B2 and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160148433 A1 (Petrovskaya), in view of US 20130342564 A1 (Kinnebrew) and in further view of US 20190099678 A1 (Khan).
Regarding Claim 1 and 19-20:
A method, comprising: obtaining a rendering of an actual view of a scene as seen by a camera capturing the scene from existing assets associated with a virtualized version of the scene, wherein the actual s view of the scene comprises a known environment that includes one or more of a constrained set of objects; and displaying the rendering, wherein the rendering facilitates surfacing information associated with one or more objects comprising the actual view (Petrovskaya: Figs. 1, 7-9, an AR device real-world depth capture data 825 is used with 3D environmental model generated by a capture device 805 at the same position to determine the AR pose relative to the model 830, where the both captured data from devices 805 and 825 are positioned at the same venue as further illustrated in Figs. 7 and 44-59; models or maps are generated in Fig. 4, and [0086] the pose, 3D model and other 3D data (e.g. virtual object models) may be used by the rendering unit to display virtual environment to the user in real time; furthermore, a system and methods to map a 3D space and tracking activities in the 3D space in Figs. 1-4 and 8-9, i.e. rendering real world venue into virtual space; several applications can be derived from the system, e.g. Figs. 44-49, for shopping, the system captures specified area to place potential shopping items and variations of items in the area to see and feel, or Fig. 50 for home organization where assets can be virtualized for proper place to store toys and etc., all of these are viewed as a real camera view point of user/camera device). 
Petrovskaya does not illustrate explicitly on actual s view of the scene comprises a known environment that includes one or more of a constrained set of objects. However, Kinnebrew teaches (Kinnebrew: Figs. 4A-C). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Petrovskaya with actual s view of the scene comprises a known environment that includes one or more of a constrained set of objects as further taught by Kinnebrew. The advantage of doing so is to provide a display system for creating and displaying configured virtual environments based on real world source environments in augmented reality to enhance user experience (Kinnebrew: Abstract).
Petrovskaya does not illustrate explicitly on the virtual view is substantially identical to the actual view seen by the camera. However, Khan teaches (Khan: Fig. 1, a virtual view of real world space).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Petrovskaya with the virtual view is substantially identical to the actual view seen by the camera as further taught by Khan. The advantage of doing so is to provide a real world space to remote users based on user location of in the real world to enhance user experience (Khan: [0003]-[0004]).
Regarding Claim 2, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein the rendering and the actual view comprise substantially a same camera pose (Petrovskaya: Fig. 8, a process to position AR pose relative to the model that is based on pose of actual view).
Regarding Claim 3, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein the rendering and the actual view comprise substantially a same perspective of the scene (Petrovskaya: Fig. 7).
Regarding Claim 4, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein the rendering and the actual view comprise substantially same scene geometry (Petrovskaya: Fig. 7).
Regarding Claim 6, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein the rendering comprises an alternative or augmented version of the scene comprising the actual view (Petrovskaya: Figs. 44-50 and etc.).
Regarding Claim 7, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein the rendering comprises at least one scene element 20 having a different configuration than that same scene element in the actual view (Petrovskaya: see Fig. 2 among many others).
Regarding Claim 8, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein obtaining the rendering comprises generating the rendering from existing assets (Kinnebrew: Fig. 5 and [0078]-[0100], a processing configuration 4 that includes scene mapping engine 505, local object stores 552 and environmental data 554 that may contain a 3D dimensional mapping of a user environment created by scene mapping engine 505, where a particular scene may be retrieved from environmental data 554 to create virtual view).
Regarding Claim 9, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein existing assets comprise one or more three-dimensional mesh models (Petrovskaya: Figs. 36 and 40).
Regarding Claim 10, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein existing assets comprise one or more images spanning a plurality of perspectives (Kinnebrew: Fig. 4A-C, e.g. Fig. 4C virtual view may span living room and garage).
Regarding Claim 11, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein the rendering is displayed in real time as the actual view is captured by the camera (Petrovskaya: [0078], operating in real time; Figs. 54-59, user moves from a scene to another scene in real time).
Regarding Claim 12, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein the rendering comprises a photorealistic rendering (Petrovskaya: [0294]-[0314]).
Regarding Claim 13, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein existing assets facilitate generating renderings of the s scene, including the rendering, having any desired arbitrary perspectives of the scene (Petrovskaya: Figs. 33-35, shadows and Figs. 56-62; Kinnebrew: Fig. 4C and [0074], replacing partial living room actual view with garage virtual view as viewed from the user position (e.g. camera view)).
Regarding Claim 15, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein displaying the rendering comprises overlaying the rendering on the actual view (Petrovskaya: Figs. 44-50).
Regarding Claim 16, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein surfacing information comprises surfacing configurable options (Petrovskaya: [0165]-[0168], texture mapping).
Regarding Claim 17, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, wherein the rendering comprises one or more interactive features (Petrovskaya: Figs. 41-49 and [0361]-[0383], user interface for facilitating).
Regarding Claim 18, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified further teaches:
The method of claim 1, further comprising determining camera pose and location as the camera captures the actual view of the scene (Petrovskaya: [0097], [0118]-[0122] and etc.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160148433 A1 (Petrovskaya), in view of US 20130342564 A1 (Kinnebrew) and in further view of US 20130342564 A1 (Kinnebrew) and in further view of US 20190099678 A1 (Khan) and US 6633304 B2 (Anabuki).
Regarding Claim 5, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified does not teach explicitly on the virtual view and the actual view both comprise same scene lighting. However, Anabuki teaches:
The method of claim 1, wherein the rendering of the venue and the actual view of the venue both comprise substantially same scene lighting (Anabuki: Figs. 4-7, determine light source settings for virtual view based on physical view image tone). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Petrovskaya as modified with the virtual view and the actual view both comprise same scene lighting as further taught by Anabuki. The advantage of doing so is to provide a lighting adjustment mechanism to adjust lighting setting as a user moves to enhance display and user experience (Anabuki: Background).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160148433 A1 (Petrovskaya), in view of US 20130342564 A1 (Kinnebrew) and in further view of US 20130342564 A1 (Kinnebrew), US 20190099678 A1 (Khan) and EP 2930671 A1 (Campos).
Regarding Claim 14, Petrovskaya as modified teaches all elements of Claim 1. Petrovskaya as modified does not teach explicitly on displaying the rendering comprises replacing the actual view with the rendering. However, Campos teaches:
The method of claim 1, wherein displaying the rendering comprises replacing the actual view with the rendering (Campos: Figs. 4-7 and [0064]-[0072], a virtual view of actual event is generated for user to experience the event).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Petrovskaya as modified with displaying the rendering comprises replacing the actual view with the rendering as further taught by Campos. The advantage of doing so is to provide a virtual system to enable users to experience actual venue without be presented in person (Campos: Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649